DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/27/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, 8-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tramontina (US 2011/0127291).
Regarding claim 1, Tramontina discloses a dispensing system (fig.1-7) comprising: a container (121) within which a material is contained and from which the material is dispensed (via 118); a sensor (21) coupled to the container and configured to detect a presence of a user in proximity to the dispensing system ([0053]); and a control system (500) coupled to the sensor, the control system including a logic controller ([0062], 510, “processor”), wherein: as the sensor detects the presence of the user in proximity to the dispensing system at a first time, the control system is not configured to inhibit a dispense event such that at least some of the material is dispensed from the container at the first time ([0062]), and as the sensor detects the presence of the user in proximity to the dispensing system at a second time within a predetermined time period after the first time and after the dispense event at the first time is complete, the predetermined time period controlled by the logic controller, the logic controller delays a subsequent 
Regarding claims 2 and 10, Tramontina discloses the predetermined time period is fewer than ten seconds ([0070]).
Regarding claim 6, Tramontina discloses the sensor comprises at least one of an active sensor, a passive sensor, an infrared sensor ([0034], “infrared sensor”), a parallel sensor, a trianqulated sensor, a position sensitive sensor, or a time of fliqht distance sensor.

Regarding claim 8, Tramontina discloses the container comprises an outlet (118) through which the material is dispensed and the sensor comprises a proximity sensor ([0034]) that communicates with the outlet through the control system to inhibit the subsequent dispense event ([0070], subsequent dispensing is prevented even if sensor detects a user’s hand within .5-2 seconds after dispensing the first dose; see also claim 1).
Regarding claim 9, Tramontina discloses a dispensing system (fig.1-7) comprising: a container (121) within which a material is contained and from which the material is dispensed through an outlet of the container (via 118); a sensor (21) coupled to the container and configured to detect a presence of a user in proximity to the dispensing system ([0053]); and a control system (500) coupled to the outlet and the sensor (see fig.6-7), the control system including a logic controller ([0062], 510, “processor”), wherein: as the sensor detects the presence of the user in proximity to the dispensing system at a first time, the control system is not configured to inhibit a dispense event such that at least some of the material is dispensed from the container through the outlet at the first time ([0062]), and as the sensor detects the presence of the user in proximity to the dispensing system at a second time within a predetermined time period after the first time and after the dispense event at the first time is complete as determined by the logic controller, the control system is configured to delay a subsequent dispense event such that an additional quantity of the material is not dispensed from the container through the outlet during the predetermined time period, wherein the control system is configured to inhibit the subsequent dispense event from occurring until after the predetermined time period ([0070], “the control circuitry may 
Regarding claim 13, Tramontina discloses the logic controller does not inhibit the additional quantity of the material from being dispensed from the container at a third time after the predetermined time based upon the sensor detecting the presence of the user in proximity to the dispensing system at the second time ([0070], “time between dispensing intervals” subsequent dispensing takes place after the first dispensing period and the delay time via sensor sensing the present of a user’s hand).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 3-5 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tramontina (US 2011/0127291) in view of Jodoin (US 2013/0264355).
Regarding claims 3-5 and 15-17, Tramontina does not disclose a housing within which the container is housed; the sensor is housed within the housing; and the control system is housed within the housing. However, Jodoin teaches the commonality of a wrapping a housing (20) around container (60); the sensor (30) is housed within the housing; and the control system is housed within the housing ([0031]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the device of Tramontina as such to include a housing as taught by Jodoin, in order to offer compact and portable dispenser. 
Regarding claim 18, Tramontina discloses the material comprises a cleaning material ([0033]).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tramontina (US 2011/0127291) in view of Steegmann (DE 102012105365).
 	Tramontina is silent in disclosing the sensor comprises at least one of a capacitive sensor, an inductive sensor, a microwave sensor, an optical sensor, a sonar sensor, or a laser sensor. However, Steegmann teaches the commonality of having such an optical sensor (see attached translation, page 9, ll.4-6). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the sensor of Tramontina to an optic one as taught by Steegmann, in order to offer a low cost, low power consumption and sturdy sensor. 
 	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tramontina (US 2011/0127291) in view of Yang (US 8,087,543).
 	Tramontina is silent in disclosing the logic controller comprises a microcontroller. However, Yang teaches the common feature of the logic controller comprises a microcontroller (col 6, ll.30-38). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify control system of Tramontina to a microcontroller as taught by Yang, in order to reduce the cost and size of the system and have the convenience of adding additional RAM, ROM, and I/O ports.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tramontina (US 2011/0127291) in view of Reynolds (US 2012/0006848).
 	Tramontina is silent in disclosing the control system comprises an application-specific integrated circuit (ASIC). However, Reynolds teaches the control system of the soap dispenser comprises an application-specific integrated circuit (ASIC) [0013]. It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the control system of the device of Tramontina to an ASIC as taught by Reynolds, in order to provide a cost-effective and durable control system.
 	Claims 14 and 19-20 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Tramontina (US 2011/0127291) in view of Wegelin (JP 2010227560).
Regarding claims 14, Tramontina is silent in disclosing the sensor comprises at least one of a sonar sensor, or a laser sensor. However, Wegelin in the same field of automatic soap dispensing teaches the position sensor (120) is a laser sensor (see attached translation, page 5, ll.1-4), It would have been obvious to one having ordinary 
Regarding claim 19, Tramontina discloses a method of dispensing a material (fig.1-7) comprising: detecting a presence of a user in proximity to the dispensing system at a first time ([0053], via sensor 21); dispensing the material such that at least some of the material is dispensed from a container (121) of the dispensing system at the first time (via 118); programming a logic controller ([0062], 510, “processor”) coupled to the container to limit a subsequent dispense event from occurring within a predetermined time period ([0070], dispensing is limited within the time period of .5-2 seconds after the first dispensing); detecting the presence of the user in proximity to the dispensing system at a second time within the predetermined time period after the first time and after the dispensing at the first time is complete ([0070]); and delaying the subsequent dispense event such that an additional quantity of the material is not dispensed from the container at the second time and not during the predetermined time period ([0070], also, see [0010], [0014] and claim 1; the sensor continuously detects the present of a user’s hand, and the processor decides to command the actuator to actuate if the detection time is outside of the delay time), wherein: detecting the presence of the user comprises using a sensor comprising infrared (IR) sensor ([0034]).
 	Tramontina is silent in disclosing detecting the presence of the user comprises using a sensor comprising at least one of a capacitive sensor, an inductive sensor, a microwave sensor, an optical sensor, a sonar sensor, or a laser sensor. However, Wegelin in the same field of automatic soap dispensing teaches the position sensor 
Regarding claim 20, Tramontina discloses enabling the subsequent dispense event after the predetermined time period ([0070], “time between dispensing intervals” subsequent dispensing takes place after the first dispensing period and the delay time via sensor sensing the present of a user’s hand again).
The device shown by Tramontina and Wegelin will perform the method recited in claims 19-20 during normal use and operation of the dispensing device.
Response to Arguments
Applicant’s arguments with respect to the above claims have been considered but are moot because the new ground of rejection does not rely the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754